The issues presented in this case are the same, in all essential respects, as those this day decided in the case of Silas P. Borden et al. (No. 29,569 of the docket of this court), ante, p. 1005, 123 So. 655; the only difference between the two cases being that plaintiffs, besides suing as citizens and taxpayers, are also suing as patrons of the public schools.
For the reasons given in the case of Silas P. Borden et al. v. Louisiana State Board of Education, the judgment of the trial court, refusing to issue the injunction, is affirmed. *Page 1033 
O'NIELL, C.J., dissents.
ROGERS, J., concurs in the opinion overruling exception of no right of action, otherwise dissents.
THOMPSON, J., concurs in opinion overruling exception of no right of action and otherwise dissents, and concurs in dissenting opinion of Mr. Justice ROGERS.